Exhibit 10.1

 

 

[ex4-1img001.jpg] [ex4-1img002.jpg]

 

2nd Amendment to Loan Agreement

 

 

Borrower:     Accelerize Inc.

 

Date:            March 5, 2015

 

 

THIS SECOND AMENDMENT TO LOAN AGREEMENT is entered into between SQUARE 1 BANK
(“Lender”) and the borrower named above (“Borrower”).

 

The Parties agree to amend the Loan and Security Agreement between them, dated
March 17, 2014 (as amended, the “Loan Agreement”), as follows, effective as of
the date hereof. (Capitalized terms used but not defined in this Amendment shall
have the meanings set forth in the Loan Agreement.)

 

1.     Ancillary Services Sublimit. That portion of Section 1 of the Schedule
which now reads:

 

“Ancillary Services Sublimit:          $180,000.”

 

is hereby amended to read:

 

“Ancillary Services Sublimit:          $500,000.”

 

2.     Additional Warrants. In Section 8 of the Schedule, subsection (f) is
hereby amended in its entirety to read:

 

 

“(f)

Additional Warrants. Upon the date (the ‘Warrant Trigger Date’) that the amount
of the monetary Obligations outstanding under this Agreement first exceeds
$3,000,000, not including any amounts outstanding under the Ancillary Services
Sublimit, Lender shall thereby earn, and Borrower shall issue to Lender, within
30 days following the Warrant Trigger Date, three-year warrants (the ‘Additional
Warrants’) to purchase the following number of shares of common stock of
Borrower, at the Additional Warrant Price: 90,000 divided by the Additional
Warrant Price. For the purposes hereof: the ‘Additional Warrant Price’ shall be
equal to the price per share at which Borrower’s common stock was last traded on
the Warrant Trigger Date. The Additional Warrants shall be issued upon the terms
and conditions set forth in Lender’s standard form Warrant to Purchase Stock in
effect at such time.”

 

 
-1-

--------------------------------------------------------------------------------

 

 

Square 1 Bank

Second Amendment to Loan Agreement    

 

 

3.     Fee. [Intentionally omitted.]

 

4.     Representations True. Borrower represents and warrants to Lender that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct, other than any representations or warranties which
Borrower, prior to the date of this Amendment, has advised Lender in writing
(including via electronic communication) are no longer true and correct,
including but not limited to: (i) with respect to Section 3.2 of the Loan
Agreement, the change of Borrower’s name, effective October 10, 2014; and (ii)
with respect to Section 3.10 of the Loan Agreement, that certain letter from
Lewis Silkin dated February 19, 2015 in regards to Cake Marketing UK Ltd., that
certain Complaint by Jeff McCollum against Accelerize Inc., filed on February
23, 2015 in Orange County Superior Court and that certain Complaint by
Accelerize Inc. against Jeff McCollum, filed on February 23, 2015 in Orange
County Superior Court.

 

5.     General Release. In consideration for Lender entering into this
Amendment, Borrower hereby irrevocably releases and forever discharges Lender,
and its successors, assigns, agents, shareholders, directors, officers,
employees, agents, attorneys, parent corporations, subsidiary corporations,
affiliated corporations, affiliates, participants, and each of them
(collectively, the “Releasees”), from any and all claims, debts, liabilities,
demands, obligations, costs, expenses, actions and causes of action, of every
nature and description, known and unknown, which Borrower now has or at any time
may hold, by reason of any matter, cause or thing occurred, done, omitted or
suffered to be done prior to the date of this Amendment (collectively, the
“Released Claims”). Borrower hereby irrevocably waives the benefits of any and
all statutes and rules of law to the extent the same provide in substance that a
general release does not extend to claims which the creditor does not know or
suspect to exist in its favor at the time of executing the release, and, without
limiting the foregoing, and without limiting the stipulation to governing law in
Section 9.19 of the Loan Agreement, Borrower irrevocably waives any benefits it
may have under California Civil Code Section 1542 which provides: "A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” Borrower represents and warrants that it has not assigned to any other
Person any Released Claim, and agrees to indemnify Lender against any and all
actions, demands, obligations, causes of action, decrees, awards, claims,
liabilities, losses and costs, including but not limited to reasonable
attorneys' fees of counsel of Lender’s choice and costs, which Lender may
sustain or incur as a result of a breach or purported breach of the foregoing
representation and warranty.

 

6.     No Waiver. Nothing herein constitutes a waiver of any default or Event of
Default under the Loan Agreement or any other Loan Documents, whether or not
known to Bank.

 

 
-2-

--------------------------------------------------------------------------------

 

 



Square 1 Bank

Second Amendment to Loan Agreement    





 

 

7.     Governing Law; Jurisdiction; Venue. This Amendment and all acts,
transactions, disputes and controversies arising hereunder or relating hereto,
and all rights and obligations of the parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of California. All disputes, controversies, claims, actions
and other proceedings involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with, this Amendment or the
relationship between Borrower and Lender, and any and all other claims of
Borrower against Lender of any kind, shall be brought only in a court located in
Los Angeles County, California, and each party consents to the jurisdiction of
any such court and the referee referred to in Section 9.20 of the Loan
Agreement, and waives any and all rights the party may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding, including, without limitation, any objection to venue or
request for change in venue based on the doctrine of forum non conveniens;
provided that, notwithstanding the foregoing, nothing herein shall limit the
right of Lender to bring proceedings against Borrower in the courts of any other
jurisdiction. Borrower consents to service of process in any action or
proceeding brought against it by Lender, by personal delivery, or by mail
addressed as set forth in the Loan Agreement or by any other method permitted by
law.

 

8.     Dispute Resolution. The provisions of Section 9.20 of the Loan Agreement
relating to dispute resolution shall apply to this Amendment, and the terms
thereof are incorporated herein by this reference.

 

9.     General Provisions. Borrower hereby ratifies and confirms the continuing
validity, enforceability and effectiveness of the Loan Agreement and all other
Loan Documents. This Amendment, the Loan Agreement, any prior written amendments
to the Loan Agreement signed by Lender and Borrower, and the other written
documents and agreements between Lender and Borrower set forth in full all of
the representations and agreements of the parties with respect to the subject
matter hereof and supersede all prior discussions, representations, agreements
and understandings between the parties with respect to the subject hereof.
Except as herein expressly amended, all of the terms and provisions of the Loan
Agreement, and all other documents and agreements between Lender and Borrower
shall continue in full force and effect and the same are hereby ratified and
confirmed. This Amendment may be executed in multiple counterparts, by different
parties signing separate counterparts, and all of the same taken together shall
constitute one and the same agreement.

 

10.   Mutual Waiver of Jury Trial. LENDER AND BORROWER EACH ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE WAIVED.
EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT,
WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING
OUT OF THIS AMENDMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF THEM. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY LENDER OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID, INVALID
OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION OF THIS
AMENDMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AMENDMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.

 

[Signatures on Next Page]

 

 
-3-

--------------------------------------------------------------------------------

 

 



Square 1 Bank

Second Amendment to Loan Agreement    



  





  

 

 

Borrower:

 

ACCELERIZE INC.

 

 

By_/s/ Michael Lin_______________

Title__CFO_____________________

 

Bank:

 

SQUARE 1 BANK

 

 

By_/s/ Mike Griffin______________

Title__SVP_____________________

 

   

 

 

 

[Signature Page—Second Amendment to Loan Agreement]

 

 

 

 

-4-

 

 

 

 